Exhibit 10.41

 

PROVIDE COMMERCE, INC.

 

AMENDED AND RESTATED 2003 STOCK INCENTIVE PLAN

 

STOCK OPTION GRANT NOTICE AND

STOCK OPTION AGREEMENT

 

Provide Commerce, Inc., a Delaware corporation (the “Company”), pursuant to its
Amended and Restated 2003 Stock Incentive Plan (the “Plan”), hereby grants to
the holder listed below (“Participant”), an option to purchase the number of
shares of the Company’s Stock set forth below (the “Option”). This Option is
subject to all of the terms and conditions as set forth herein and in the Stock
Option Agreement attached hereto as Exhibit A (the “Stock Option Agreement”) and
the Plan, which are incorporated herein by reference. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Grant Notice and the Stock Option Agreement.

 

Participant:    ___________________________________________________ Grant Date:
   ___________________________________________________ Exercise Price per Share:
   $                                      
                                                                Total Exercise
Price:    $                                      
                                                               

Total Number of Shares

Subject to the Option:

   ___________________________________________________ Expiration Date:   
___________________________________________________

 

Type of Option:

   ¨    Incentive Stock Option    ¨    Non-Qualified Stock Option

Vesting Schedule:

   [To be specified in individual agreements]      [The Option shall also be
subject to accelerated vesting in accordance with the terms of Section 10 of the
Stock Option Agreement.]

 

By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Stock Option Agreement and this Grant Notice.
Participant has reviewed the Stock Option Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Stock Option Agreement and the Plan. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator of the Plan upon any questions arising
under the Plan or the Option.

 

PROVIDE COMMERCE, INC.       PARTICIPANT

By:

         

By:

   

Print Name: 

         

Print Name: 

   

Title:

               

Address:

  5005 Wateridge Vista Drive      

Address:

        San Diego, CA 92121            



--------------------------------------------------------------------------------

EXHIBIT A

 

TO STOCK OPTION GRANT NOTICE

 

STOCK OPTION AGREEMENT

 

1. Exercise Period; Expiration of Option. The Option may not be exercised until
vested pursuant to the vesting schedule set forth in the Grant Notice. Once
vested, the Option may be exercised in whole or any part, at any time. However,
the Option may not be exercised to any extent by anyone after the first to occur
of the following events:

 

(a) The expiration of ten years from the Grant Date;

 

(b) If this Option is designated as an Incentive Stock Option and Participant
owned (within the meaning of Section 424(d) of the Code), at the time the Option
was granted, more than 10% of the total combined voting power of all classes of
stock of the Company or any “subsidiary corporation” of the Company or “parent
corporation” of the Company (each within the meaning of Section 424 of the
Code), the expiration of five years from the date the Option was granted; or

 

(c) Except as set forth in a written agreement with the Company, the expiration
of three months following the date of Participant’s Termination of Employment,
Termination of Directorship or Termination of Consultancy, unless such
termination occurs by reason of Participant’s death, Disability or Participant’s
discharge for Cause;

 

(d) The expiration of one year following the date of Participant’s Termination
of Employment, Termination of Directorship or Termination of Consultancy by
reason of Participant’s death or Disability; or

 

(e) The date of Participant’s Termination of Employment, Termination of
Directorship or Termination of Consultancy by the Company or any Parent or
Subsidiary by reason of Participant’s discharge for Cause.

 

No portion of the Option which has not become vested and exercisable at the date
of Participant’s Termination of Employment, Termination of Directorship or
Termination of Consultancy shall thereafter become vested and exercisable,
except as may be otherwise provided by the Administrator or as set forth in a
written agreement between the Company and Participant.

 

Participant acknowledges that an Incentive Stock Option exercised more than
three months after Participant’s Termination of Employment, other than by reason
of death or Disability, will be taxed as a Non-Qualified Stock Option.

 

2. Exercise of Option. This Option may be exercised, to the extent specified
above, by delivering a notice of exercise (in a form designated by the Company)
together with the exercise price to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require pursuant
to the Plan. As a condition to exercising this Option, you agree that the
Company may require you to pay any sums required by federal, state or local tax
law to be withheld with respect to the issuance, vesting, exercise or payment of
this Option in the manner described in the Plan. The Option may only be
exercised for whole shares.

 

3. Payment of Exercise Price. Payment of the exercise price per share is due in
full upon exercise of all or any part of each installment which has accrued to
you. You may elect, to the extent



--------------------------------------------------------------------------------

permitted by applicable law, to make payment of the exercise price under one of
the following alternatives:

 

(a) Payment in cash (including check) at the time of exercise;

 

(b) Payment, in whole or in part, through the delivery of shares of Stock which
have been owned by Participant for at least six months, duly endorsed for
transfer to the Company with a Fair Market Value on the date of delivery equal
to the aggregate exercise price of the Option or exercised portion thereof; or

 

(c) Payment through the delivery of a notice that Participant has placed a
market sell order with a broker with respect to shares of Stock then issuable
upon exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided, that payment of such
proceeds is made to the Company upon settlement of such sale; or

 

(d) Subject to any applicable laws, payment through any combination of the
consideration provided in the foregoing paragraphs (a), (b) and (c).

 

4. Transferability.

 

(a) Subject to Section 4(b), the Option may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution, unless and until the shares underlying the Option have been
issued, and all restrictions applicable to such shares have lapsed. Neither the
Option nor any interest or right therein shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

 

(b) Notwithstanding any other provision in this Stock Option Agreement, with the
consent of the Administrator and to the extent the Option is not intended to
qualify as an Incentive Stock Option, the Option may be transferred to one or
more Permitted Transferees, subject to the terms and conditions set forth in
Section 11.3(b) of the Plan.

 

(c) Unless transferred to a Permitted Transferee in accordance with
Section 4(b), during the lifetime of Participant, only Participant may exercise
the Option or any portion thereof. Subject to such conditions and procedures as
the Administrator may require, a Permitted Transferee may exercise the Option or
any portion thereof during Participant’s lifetime. After the death of
Participant, any exercisable portion of the Option may, prior to the time when
the Option becomes unexercisable under Section 1, be exercised by Participant’s
personal representative or by any person empowered to do so under the deceased
Participant’s will or under the then applicable laws of descent and
distribution.

 

5. Notices. Any notice to be given under the terms of this Stock Option
Agreement to the Company shall be addressed to the Company in care of the
Secretary of the Company at the address given beneath the signature of the
Company’s authorized officer on the Grant Notice, and any notice to be given to
Participant shall be addressed to Participant at the address given beneath
Participant’s signature on the Grant Notice. Any notice shall be deemed duly
given when sent via email or when sent by certified mail (return receipt
requested) and deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.

 

A-2



--------------------------------------------------------------------------------

6. Notification of Disposition. If this Option is designated as an Incentive
Stock Option, Participant shall give prompt notice to the Company of any
disposition or other transfer of any shares of Stock acquired under this Stock
Option Agreement if such disposition or transfer is made (a) within two years
from the Grant Date with respect to such shares or (b) within one year after the
transfer of such shares to him. Such notice shall specify the date of such
disposition or other transfer and the amount realized, in cash, other property,
assumption of indebtedness or other consideration, by Participant in such
disposition or other transfer.

 

7. Special Tax Consequences. Participant acknowledges that, to the extent that
the aggregate Fair Market Value (determined as of the time the Option is
granted) of all shares of Stock with respect to which Incentive Stock Options,
including the Option, are exercisable for the first time by Participant in any
calendar year exceeds $100,000 (or such other limitation as imposed by
Section 422(d) of the Code), the Option and such other options shall be treated
as not qualifying under Section 422 of the Code but rather shall be considered
Non-Qualified Stock Options. Participant further acknowledges that the rule set
forth in the preceding sentence shall be applied by taking Options and other
“incentive stock options” into account in the order in which they were granted,
as determined under Section 422(d) of the Code and the Treasury Regulations
thereunder.

 

8. Conformity to Securities Laws. Participant acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Option is granted and may be
exercised, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this Stock
Option Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

 

9. No Right to Continued Service. Nothing in the Plan or this Stock Option
Agreement shall confer upon Participant any right to (a) continue in the employ
of the Company or any Parent or Subsidiary or shall interfere with or restrict
in any way the rights of the Company and its Parents and Subsidiaries, which are
hereby expressly reserved, to discharge Participant, if Participant is an
Employee, or (b) continue to provide services to the Company or any Parent or
Subsidiary or shall interfere with or restrict in any way the rights of the
Company or its Parents and Subsidiaries, which are hereby expressly reserved, to
terminate the services of Participant, if Participant is a consultant, at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company, a
Parent or a Subsidiary and Participant, or (c) continue to serve as a member of
the Board or shall interfere with or restrict in any way the rights of the
Company, which are hereby expressly reserved, to discharge Participant in
accordance with the Company’s Bylaws.

 

[10. Special Acceleration Provisions. To the extent the Option does not
accelerate in connection with a Change in Control, immediately upon an
Involuntary Termination of Participant’s employment or service with the Company
or any Parent or Subsidiary or successor within 18 months following such Change
in Control, the vesting and exercisability of the Option (or any replacement
grant), to the extent outstanding at the time of the Involuntary Termination but
not otherwise fully exercisable, shall automatically accelerate so that the
Option shall become immediately vested and exercisable for all the shares of
Stock at the time subject to the Option and may be exercised for any or all of
those shares as fully vested shares of Stock. The Option, as accelerated
pursuant to this Section 10, shall remain so exercisable until the earlier of
(i) the Expiration Date or (ii) the expiration of the one-year period measured
from the effective date of Participant’s Involuntary Termination.]

 

A-3